In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo
                             ________________________

                                 No. 07-21-00192-CR
                             ________________________


                      EX PARTE WILLIAM DONALD STANLEY



                           On Appeal from the 31st District Court
                                   Gray County, Texas
              Trial Court No. 11377; Honorable Phil N. Vanderpool, Presiding


                                     January 24, 2022

                            MEMORANDUM OPINION
                       Before PIRTLE and PARKER and DOSS, JJ.


      Appellant, William Donald Stanley, appeals from the trial court’s Order on Motion

to Set Reasonable Bond. Pending before this court is Appellant’s motion to voluntarily

dismiss the appeal. As required by Rule of Appellate Procedure 42.2(a), the motion to

dismiss is signed by Appellant and his attorney. As no decision of the court has been

delivered, the motion is granted and the appeal is dismissed. No motion for rehearing will

be entertained and our mandate will issue forthwith.

                                                        Per Curiam

Do not publish.